Title: Notes on Surveys at Monticello, 13 August 1806
From: Jefferson, Thomas
To: 


                        
                            
                        
                        1806. July 31. from the house to Thoroughfare
                  Beginning under Apex of Western Portico
                  S. 60 W. to end of level 118.5 yds 21.55 po. (by Odometer)
                  S. 30. E. 80.5 yds=14.63 po. into upper Roundabout
                  S. 62 W. along middle of Mulberry row 77.=14. po to where the road to Grave yd separates frm Upr Rdabt.
                  S. 57¼ W. 165. yds 30 po. to gate of graveyd. (note. the graveyard is 80. f. sq.=4.84 po. 
                  S. 44½ E. along the wall of graveyard & the Thorn hedge 187. yds=34. po into the Rd.abt below the orchard.
                  S. 70 W. along Rd.abt. 16=2.90 po to the oak before Stewart’s door
                  S. 77½ W.52.=9.45 po along Rd.abt. to where road turns off to the Thoroughfare. the old road down the mountain is 26. yds.=4.73 po ahead from end of this last line. 
                  S. 15½ W. along the road. 129.=23.45 po
                  S. 66¼ along do 73.=13.26 po to centr Thorofare gate. 
                  sa. co. 15. to center of public road. 2.73. po
                  Note. Willis’s Mountn bears S. 4¼ E. magnetic
                  
                     
                  
                  with the Odometer.
                  to turn yards into poles, double them & divide by 11.
                  
                     
                  
                  1806 Aug. 1. from the house to the river at the Mill-dam ford. 
                  Beginning under Apex of Eastern Portico 
                  
                      the 2. Apexes are 84 f 17 I.=28.2 yds apart  5.13 po
                  N. 61¾ E. 28 yds to end of level.=5.08 po
                  sa. co. 87. to upper Rd.abt.=15.81 po 
                  S. 79. E. 23=4.18 po from end of this course the Smith’s shop ranges N. 44½ W. 15. yds. 2.73 po to S.W. corner. 
                  S 61. E. 42.=7.62 po 
                  S. 34½ E. 33=6. po to intersection of Mulbery row contind. 
                  S. 13 E. 8=1.45 to intersect of front line of stable contd. 
                  
                      from end of this line 15½ yds to N.E. L of stable=2.81 po
                  sa. co. 15. to fork of roads.=2.73
                  S. 79½ E. 20. along road to Milldam ford=3.62 po. 
                  N. 47½ E. 54. do.=9.81 po.
                  
                     
                  
                  1806. Aug. 3. Servey of upper Roundabt. very exact
                  Beginning at the S.W. end of the level, to wit the end of the 1st course of July 31. 
                  S. 59½ W. 18.4 po. to uppr Roundabt. (by the chain) then along the same constantly.
                  ——— 
                  N. 2. E. 6. po 
                  N. 17¾ E. 14. 60 
                  N. 41½ E. 12. po. 
                  N. 56¼ E. 8. 
                  N. 70. e. 16. 
                  N. 85½ E. 7.62 
                  S. 74½ E. 4.44 to opposite plank kiln distant 8. f. 
                  sa. co. 6. 
                  S. 53½ E. 7. 38 to a point in Axis of house produced. 
                  S. 22. E 5.44. 
                  S. 9. W. 7.06 
                  S. 34½ W. 7.48 into middle of Mulberry row, the road to kitchens turning off at same place 
                  S. 61. W. 8.68 to opposite Stone house door 12. f. distant 
                  sa. co. 3.72 to axis of Cellar passage produced. 
                  sa. co. 8.44 to opposit S. W. end of S. pavilion, it’s S. W. corner distant 6.20 
                  sa. co. 20.50 to oppos. N.E. corner joiner’s shop distt. 12 f 
                  sa. co. 10.44 to fork of graveyard road. 
                  N. 51¼ W. 8.44 
                  
                     
                        N. 32½ W.
                        
                           
                               6.84
                        
                          to Begg. where we drove a pin
                     
                     
                        
                        169.16
                        
                     
                  
                  ======
                  Survey of road to Mill-dam ford.
                  Aug. 13. 06. Beginng. at the end of work of Aug. 1.
                  XXXXXXX
                        
                           yds
                           
                                 yds
                           po
                           
                        
                        
                           
                              85
                               
                               
                              155
                           
                           N. 25¾° E. 70 = 12.72
                           
                        
                        
                           
                              164
                           
                           N. 49¾ E. 9 = 1.62
                           to fork of road thro’ farm to river.
                        
                        
                           
                              218
                           
                           sa. co. 54  = 9.81
                           to fork of road to stone spring
                        
                        
                           
                              111
                           
                           N. 60 E. 113 = 20.54
                           to the gate on the Orchard Rd.about
                        
                        
                           
                              190
                           
                           N. 63. E. 79 = 14.36
                           
                        
                        
                           
                              30
                           
                           N. 88. E. 60 = 10.90
                           
                        
                        
                           
                              120
                           
                           S. 84½ E. 90 = 16.36
                           
                        
                        
                           
                              193
                           
                            S. 58½ E. 73 = 13.26
                           
                        
                        
                           
                              60
                           
                           S. 29. E. 96 = 17.44
                           to head of Papaw valley.
                        
                        
                           
                              94
                           
                           S. 80¼ E. 25 = 4.54
                           
                        
                        
                           
                              115
                           
                           N. 67. E. 21 = 3.81
                           to rock in the road.
                        
                        
                           
                              181
                           
                           N. 84. E. 66 = 12.
                           
                        
                        
                           
                              220
                           
                           N. 70 E. 39 = 7.09
                           
                        
                        
                           
                              26
                           
                            N. 40¼ E. 26 = 4.72
                           
                        
                        
                           
                              113
                           
                           N. 60 E. 80 = 15.81
                           
                        
                        
                           
                              163
                           
                           N. 82. E. 50 = 9.09
                           
                        
                        
                           
                              6
                           
                           S. 82. E. 63 = 11.45
                           to head of valley
                        
                        
                           
                              24
                           
                           N. 32¾ E. 18 = 3.27
                           
                        
                        
                           
                              44
                           
                           N. 8. W. 20 = 3.63
                           
                        
                        
                           
                              76
                           
                           N. 35. W. 32 = 5.81
                           
                        
                        
                           
                              118
                           
                           N. 11½ E. 44 = 7.63
                           to foot of 1st descent
                        
                        
                           
                              149
                           
                           N. 75. E. 31 = 5.63
                           along level
                        
                        
                           S. 71. E. 97 = 17.63
                           
                               do.
                        
                        
                           
                              26
                           
                           S. 50. E. 38 = 6.90
                           to upper ford of a bank of rock at end of level
                        
                        
                           64
                           
                               the upper spring bears hence N. 17. W. 10 =
                                
                           
                        
                        
                           
                              64
                           
                           N. 20½ E. 33 = 6
                           
                               to foot of descent
                        
                        
                           
                              97
                           
                           N. 6. E. 49 = 8.90
                           
                               along 
level
                        
                        
                           
                              146
                           
                           N. 72 E. 40 = 7.27
                           to a bed of rock in the road
                        
                        
                           
                              186
                           
                           N. 56¾ E. 43 = 7.81
                           still along the level
                        
                        
                           
                              9
                           
                           N. 83. E. 44 = 8.
                           to end of level
                        
                        
                           
                              53
                           
                           N. 58. E. 124 = 22.54
                           to foot of descent
                        
                        
                           
                              177
                           
                           N. 85¾ E. 26 = 4.72
                           along level to it’s end
                        
                        
                           
                              203
                           
                           N. 86. E. 50 = 9.09
                           to foot of descent
                        
                        
                           
                              33
                           
                           S. 62¼ E 35 = 6.36
                           along level.
                        
                        
                           
                              68
                           
                           S. 39½ E. 42 = 7.63
                           along level to lower spring branch
                        
                        
                           
                              110
                           
                           
                                 the lower spring 5. yds = to the right
                        
                        
                           
                              143
                           
                           N. 43. E. 33 = 6. 
                           along level
                        
                        
                           
                              183
                           
                           N. 88½ E. 40 = 7.27
                           
                               do.
                        
                        
                           
                              214
                           
                           S. 60. E. 31 = 5.63
                           
                               do.
                        
                        
                           
                              89
                           
                           S. 58½ E. 95 = 17.27
                           
                               do.
                           }
                            along the rich old hill side
                        
                        
                           
                              177
                           
                           S. 26¾ E. 88 = 16.
                           
                               do.
                        
                        
                           
                              7
                           
                           S. 40¾ E. 50 = 9.09
                           along level
                        
                        
                           
                              26
                           
                           N. 68¼ E. 19 = 3.45
                           across the head of the rock spring valley
                        
                        
                           
                              121
                           
                           N. ½ W. 95 = 17.27
                           the rock spring bears N 82 W. abt 42 = 
                        
                        
                           
                              164
                           
                           N. 22½ E. 43 = 7.81
                           to end of level
                        
                        
                           
                              180
                           
                           N. 58. E. 16 = 2.90
                           descending
                        
                        
                           
                              16
                           
                           N. 86¾ E. 56 = 10.18
                           to foot of descent & head of valley
                        
                        
                           
                              79
                           
                           N. 49¼ W. 63 = 11.45
                           along level
                        
                        
                           
                              109
                           
                           N. 10½ W. 30 = 5.45
                           
                               do.
                        
                        
                           
                              144
                           
                           N. 53¾ E. 35. = 6.36
                           
                               do.
                        
                        
                           
                              172
                           
                           due E. 28. = 5.08
                           to end of level.
                        
                        
                           
                              11
                           
                           N. 88. E. 59 = 10.72
                           descending
                        
                        
                           
                              86
                           
                           S. 81½ E. 75 = 13.63
                           
                               do.
                        
                        
                           
                              160
                           
                           N. 80½ E. 74 = 13.45
                           to a broad rock by the road left side being the foot of descent.
                        
                        
                           202
                           S. 47½ E. 42 = 7.63
                           
                        
                     
                  
                  
                        the tree at the W. end of the dam bears hence N. 31¼ E. 28 = 5.08 the end of dam is 2. yds further
                  
                        the range of the dam is S. 62¾ E.
                  
                     
                        
                           —
                           S. 3 E. 62 = 11.27
                           to opposite middle of the island
                        
                        
                           
                              44
                           
                           S. 49¼ E. 71 = 12.90
                        
                        
                           115
                           
                               the abutment or shoulder of dam bears N. 42½ E.
                        
                        
                           —
                           S. 36¼ E. 75 = 13.63
                        
                        
                           
                              190
                           
                           S. 54½ E. 25 = 4.54
                           to the ford
                        
                        
                           215
                           
                                 abutmt or shouldr. of dam bears hence N. 3½ E.
                        
                        
                           
                           
                                 the ford ranges N. 78½ E.
                        
                     
                  
                        
                            
                        
                    